 Case 2:18-cv-10691-VBF-PJW Document 39 Filed 06/17/20 Page 1 of 1 Page ID #:1984



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   NANCY EILEEN D.,                     )   Case No. CV 18-10691-VBF (PJW)
                                          )
11                    Plaintiff,          )
                                          )   J U D G M E N T
12               v.                       )
                                          )
13   ANDREW M. SAUL,                      )
     COMMISSIONER OF THE                  )
14   SOCIAL SECURITY ADMINISTRATION,      )
                                          )
15                    Defendant.          )
                                          )
16
17        In accordance with the Memorandum Opinion and Order filed
18   herewith,
19        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20   the Social Security Administration is reversed and the case is
21   remanded for further proceedings consistent with the Memorandum
22   Opinion and Order.
23
     Dated: June 17, 2020
24
25
                                      VALERIE BAKER FAIRBANK
26                                    UNITED STATES DISTRICT JUDGE
27
28
